DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with N. Beaulieu on 2/3/2021.
The application has been amended as follows: 
 1.-110. (Cancelled)

111. (Previously Presented) A method, implemented by user equipment (UE), comprising:
receiving at least one of a quality of service (QoS) parameter of a second communications system or a bearer identifier of the second communications system during a process of establishing a protocol data unit (PDU) session in a first communications system, wherein the at least one of the QoS parameter of the second communications system or the bearer identifier of the second communications system corresponds to the PDU session;
	when the UE moves from the first communications system to the second communications system, determining, based on the at least one of the QoS parameter of the second communications system or the bearer identifier of the second communications 
performing, in response to the determination, a tracking area update in the second communications system.

112. (Previously Presented) The method of claim 111, further comprising:
determining that there is no PDU session that is capable of being transferred from the first communications system to the second communications system; and
performing, in response to determining that there is no PDU session that is capable of being transferred from the first communications system to the second communications system, an initial attach in the second communications system.

113. (Cancelled) 

114. (Previously Presented) The method of claim 111, wherein receiving the at least one of the QoS parameter of the second communications system or the bearer identifier of the second communications system during the process of establishing the PDU session in the first communications system comprises: 
	sending a PDU session establishment request message to a core network device of the first communications system to establish the PDU session; and
	receiving a PDU session establishment accept message from the core network device, wherein the PDU session establishment accept message comprises the at least 

115. (Previously Presented) The method of claim 112, wherein performing, in response to determining that there is no PDU session that is capable of being transferred from the first communications system to the second communications system, the initial attach in the second communications system comprises performing, in response to determining that there is no PDU session that is capable of being transferred from the first communications system to the second communications system and the UE or the second communications system does not support attaching to the second communications system without Protocol Data Network (PDN) connectivity, an initial attach in the second communications system. 

116. (Previously Presented) The method of claim 111, further comprising communicating, via a PDN connection, with the second communications system, wherein the PDN connection corresponds to the PDU session, and wherein the PDU session and the PDN connection have a same Internet Protocol (IP) address.

117. (Cancelled)

118. (Previously Presented) The method of claim 111, wherein the first communications system is a fifth generation (5G) communications system, and wherein the second communications system is a fourth generation (4G) communications system.

119.-130. (Cancelled) 

131. (Previously Presented) The method of claim 116, wherein the PDU session and the PDN connection have a same session management apparatus and a same user plane apparatus.

132. (Previously Presented) An apparatus, comprising:
	at least one processor; and
	a memory coupled to the at least one processor, wherein the memory comprises instructions that, when executed by the at least one processor, cause the apparatus to: 
	receive at least one of a quality of service (QoS) parameter of a second communications system or a bearer identifier of the second communications system during a process of establishing a protocol data unit (PDU) session in a first communications system, wherein the at least one of the QoS parameter of the second communications system or the bearer identifier of the second communications system corresponds to the PDU session;
	when the apparatus moves from the first communications system to the second communications system, determine, based on the at least one of the QoS parameter of the second communications system or the bearer identifier of the second communications system, that the PDU session is capable of being transferred from the first communications system to the second communications system; and
	perform, in response to the determination, a tracking area update in the second communications system.

133. (Previously Presented) The apparatus of claim 132, wherein the memory further comprises instructions that, when executed by the at least one processor, cause the apparatus to:
	determine that there is no PDU session that is capable of being transferred from the first communications system to the second communications system; and
perform, in response to determining that there is no PDU session that is capable of being transferred from the first communications system to the second communications system, an initial attach in the second communications system.

134. (Previously Presented) The apparatus of claim 132, wherein receiving the at least one of the QoS parameter of the second communications system or the bearer identifier of the second communications system during the process of establishing the PDU session in the first communications system comprises: 
	sending a PDU session establishment request message to a core network device of the first communications system to establish the PDU session; and
	receiving a PDU session establishment accept message from the core network device, wherein the PDU session establishment accept message comprises the at least one of the QoS parameter of the second communications system or the bearer identifier of the second communications system.

135. (Previously Presented) The apparatus of claim 133, wherein performing, in response to determining that there is no PDU session that is capable of being transferred from the first communications system to the second communications system, the initial attach in the second communications system comprises performing, in response to determining that there is no PDU session that is capable of being transferred from the first communications system to the second communications system and the apparatus or the second communications system does not support attaching to the second communications system without Protocol Data Network (PDN) connectivity, an initial attach in the second communications system. 

136. (Previously Presented) The apparatus of claim 132, wherein the memory further comprises instructions that, when executed by the at least one processor, cause the apparatus to communicate, via a PDN connection, with the second communications system, wherein the PDN connection corresponds to the PDU session, and wherein the PDU session and the PDN connection have a same Internet Protocol (IP) address.

137. (Previously Presented) The apparatus of claim 132, wherein the first communications system is a fifth generation (5G) communications system, and wherein the second communications system is a fourth generation (4G) communications system.

138. (Previously Presented) The apparatus of claim 136, wherein the PDU session and the PDN connection have a same session management apparatus and a same user plane apparatus.

139.-144. (Cancelled) 

145. (New) A computer program product comprising instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to: 
	receive at least one of a quality of service (QoS) parameter of a second communications system or a bearer identifier of the second communications system during a process of establishing a protocol data unit (PDU) session in a first communications system, wherein the at least one of the QoS parameter of the second communications system or the bearer identifier of the second communications system corresponds to the PDU session;
	when the apparatus moves from the first communications system to the second communications system, determine, based on the at least one of the QoS parameter of the second communications system or the bearer identifier of the second communications system, that the PDU session is capable of being transferred from the first communications system to the second communications system; and
	perform, in response to the determination, a tracking area update in the second communications system.

146. (New) The computer program product of claim 145, wherein the instructions further cause the apparatus to: 
	determine that there is no PDU session that is capable of being transferred from the first communications system to the second communications system; and
perform, in response to determining that there is no PDU session that is capable of being transferred from the first communications system to the second communications system, an initial attach in the second communications system.

147. (New) The computer program product of claim 145, wherein the instructions cause the apparatus to receive the at least one of the QoS parameter of the second communications system or the bearer identifier of the second communications system during the process of establishing the PDU session in the first communications system by: 
	sending a PDU session establishment request message to a core network device of the first communications system to establish the PDU session; and
	receiving a PDU session establishment accept message from the core network device, wherein the PDU session establishment accept message comprises the at least one of the QoS parameter of the second communications system or the bearer identifier of the second communications system.

148. (New) The computer program product of claim 146, wherein the instructions cause the apparatus to perform, in response to determining that there is no PDU session that is capable of being transferred from the first communications system to the second communications system, the initial attach in the second communications system by performing, in response to determining that there is no PDU session that is capable of being transferred from the first communications system to the second communications system and the apparatus or the second communications system does not support attaching to the second communications system without Protocol Data Network (PDN) connectivity, an initial attach in the second communications system. 

149. (New) The computer program product of claim 145, wherein the instructions further cause the apparatus to communicate, via a PDN connection, with the second communications system, wherein the PDN connection corresponds to the PDU session, and wherein the PDU session and the PDN connection have a same Internet Protocol (IP) address.

150. (New) The computer program product of claim 145, wherein the first communications system is a fifth generation (5G) communications system, and wherein the second communications system is a fourth generation (4G) communications system.
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of Wu and Ahmad et al fail to disclose
        145. A computer program product comprising instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to: 
	receive at least one of a quality of service (QoS) parameter of a second communications system or a bearer identifier of the second communications system during a process of establishing a protocol data unit (PDU) session in a first communications system, wherein the at least one of the QoS parameter of the second communications system or the bearer identifier of the second communications system corresponds to the PDU session;
	when the apparatus moves from the first communications system to the second communications system, determine, based on the at least one of the QoS parameter of the second communications system or the bearer identifier of the second communications system, that the PDU session is capable of being transferred from the first communications system to the second communications system; and
	perform, in response to the determination, a tracking area update in the second communications system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416